                                                                                                      Case 2:21-cv-00320-DLR Document 1 Filed 02/23/21 Page 1 of 9



                                                                                              1   Michael Zoldan; AZ Bar No. 028128
                                                                                                  Jason Barrat; AZ Bar No. 029086
                                                                                              2
                                                                                                  ZOLDAN LAW GROUP, PLLC
                                                                                              3   14500 N. Northsight Blvd., Suite 133
                                                                                                  Scottsdale, AZ 85260
                                                                                              4   Tel & Fax: 480.442.3410
                                                                                              5   mzoldan@zoldangroup.com
                                                                                                  jbarrat@zoldangroup.com
                                                                                              6
                                                                                                  Attorneys for Plaintiff
                                                                                              7
                                                                                              8
                                                                                                                            UNITED STATES DISTRICT COURT
                                                                                              9
                                                                                             10                                     DISTRICT OF ARIZONA

                                                                                             11
ZOLDAN LAW GROUP, PLLC
                         14500 N. Northsig ht Blvd. Suite 133 Scot tsdal e, Arizona 852 60




                                                                                                  Corey Vasquez, an Arizona resident;                           Case No.
                             Tel & Fax: 480.442.3410 – mzoldan@zol d angroup.com




                                                                                             12                        Plaintiff,
                                                                                             13
                                                                                                         v.                                           VERIFIED COMPLAINT
                                                                                             14
                                                                                                  Dan Keen Services, Inc., an Arizona
                                                                                             15   company; Daniel Keen, an Arizona
                                                                                                  resident; and Cleo Keen, an Arizona
                                                                                             16
                                                                                                  resident;
                                                                                             17                                                         (Jury Trial Requested)
                                                                                                                       Defendants.
                                                                                             18
                                                                                             19
                                                                                                         Plaintiff Corey Vasquez (“Plaintiff”), for his Verified Complaint against
                                                                                             20
                                                                                                  Defendants Dan Keen Services, Inc. (“Dan Keen Services”); Daniel Keen; and Cleo Keen
                                                                                             21
                                                                                             22   (“Defendants”), hereby alleges as follows:
                                                                                             23                                     NATURE OF THE CASE
                                                                                             24
                                                                                                         1.     Plaintiff brings this action against Defendants for their unlawful failure to
                                                                                             25
                                                                                                  pay overtime in violation of the Fair Labor Standards Act, 29 U.S.C. §§ 201-219
                                                                                             26
                                                                                             27   (hereinafter “FLSA”).
                                                                                             28          2.     This action is also brought to recover overtime compensation, liquidated or
                                                                                                     Case 2:21-cv-00320-DLR Document 1 Filed 02/23/21 Page 2 of 9



                                                                                              1   double damages, and statutory penalties resulting from Defendants’ violations of the
                                                                                              2
                                                                                                  FLSA.
                                                                                              3
                                                                                                                               JURISDICTION AND VENUE
                                                                                              4
                                                                                              5           3.    This Court has jurisdiction over the subject matter and the parties hereto

                                                                                              6   pursuant to 29 U.S.C. § 216(b) and 28 U.S.C. § 1331.
                                                                                              7
                                                                                                          4.    Venue is proper in this District under 28 U.S.C. §§ 1391(b) and (c) because
                                                                                              8
                                                                                                  all or a substantial part of the acts or omissions giving rise to the claims occurred in the
                                                                                              9
                                                                                             10   state of Arizona.
ZOLDAN LAW GROUP, PLLC
                         14500 N. Northsig ht Blvd. Suite 133 Scot tsdal e, Arizona 852 60




                                                                                             11           5.    Plaintiff was employed by Defendants in this District.
                             Tel & Fax: 480.442.3410 – mzoldan@zol d angroup.com




                                                                                             12
                                                                                                                                          PARTIES
                                                                                             13
                                                                                                          6.    At all relevant times to the matters alleged herein, Plaintiff Corey Vasquez
                                                                                             14
                                                                                             15   resided in the District of Arizona.

                                                                                             16           7.    At all relevant times to the matters alleged herein, Plaintiff Corey Vasquez
                                                                                             17
                                                                                                  was a full-time employee of Defendants from in or around April 2019 until on or around
                                                                                             18
                                                                                                  August 12, 2020.
                                                                                             19
                                                                                             20           8.    At all relevant times to the matters alleged herein, Plaintiff Corey Vasquez

                                                                                             21   was an employee of Defendants as defined by 29 U.S.C. § 203(e)(1).
                                                                                             22
                                                                                                          9.    At all relevant times to the matters alleged herein, Plaintiff Corey Vasquez
                                                                                             23
                                                                                                  was a non-exempt employee.
                                                                                             24
                                                                                             25           10.   Defendant Dan Keen Services is a company authorized to do business in

                                                                                             26   Arizona.
                                                                                             27           11.   Defendant Dan Keen Services was Plaintiff’s employer as defined by 29
                                                                                             28
                                                                                                  U.S.C. § 203(d).
                                                                                                     Case 2:21-cv-00320-DLR Document 1 Filed 02/23/21 Page 3 of 9



                                                                                              1          12.        Defendant Daniel Keen is an Arizona resident.
                                                                                              2
                                                                                                         13.        Defendant Daniel Keen has directly caused events to take place giving rise
                                                                                              3
                                                                                                  to this action.
                                                                                              4
                                                                                              5          14.        Defendant Daniel Keen is the President of Dan Keen Services.

                                                                                              6          15.        Defendant Daniel Keen is the Director of Dan Keen Services.
                                                                                              7
                                                                                                         16.        Defendant Daniel Keen is a manager of Dan Keen Services.
                                                                                              8
                                                                                                         17.        Defendant Daniel Keen is an employer of Dan Keen Services.
                                                                                              9
                                                                                             10          18.        Defendant Daniel Keen has been at all relevant times Plaintiff’s employer as
ZOLDAN LAW GROUP, PLLC
                         14500 N. Northsig ht Blvd. Suite 133 Scot tsdal e, Arizona 852 60




                                                                                             11   defined by 29 U.S.C. § 203(d).
                             Tel & Fax: 480.442.3410 – mzoldan@zol d angroup.com




                                                                                             12
                                                                                                         19.        Defendant Daniel Keen had the authority to hire and fire employees.
                                                                                             13
                                                                                                         20.        Defendant Daniel Keen had the authority to hire and fire Plaintiff.
                                                                                             14
                                                                                             15          21.        In or around April 2019, Defendant Daniel Keen interviewed and hired

                                                                                             16   Plaintiff.
                                                                                             17
                                                                                                         22.        Defendant Daniel Keen supervised and controlled Plaintiff’s work schedules
                                                                                             18
                                                                                                  or the conditions of Plaintiff’s employment.
                                                                                             19
                                                                                             20          23.        Defendant Daniel Keen would determine what jobs Plaintiff was assigned to.

                                                                                             21          24.        Defendant Daniel Keen determined the rate and method of Plaintiff’s
                                                                                             22
                                                                                                  payment of wages.
                                                                                             23
                                                                                                         25.        Defendant Daniel Keen gave Plaintiff a raise in September 2019.
                                                                                             24
                                                                                             25          26.        As a person who acted in the interest of the previously identified corporate

                                                                                             26   entity in relation to the company’s employees, Defendant Daniel Keen is subject to
                                                                                             27   individual and personal liability under the FLSA.
                                                                                             28
                                                                                                         27.        Defendant Cleo Keen is an Arizona resident.
                                                                                                     Case 2:21-cv-00320-DLR Document 1 Filed 02/23/21 Page 4 of 9



                                                                                              1           28.   Upon reasonable belief, during Plaintiff’s employment with Defendants,
                                                                                              2
                                                                                                  Defendant Cleo Keen and Defendant Daniel Keen were legally married.
                                                                                              3
                                                                                                          29.   Defendant Cleo Keen and Defendant Daniel Keen have caused events to take
                                                                                              4
                                                                                              5   place giving rise to this action as to which their marital community is fully liable.

                                                                                              6           30.   Under the principle of marital community property, all actions by one
                                                                                              7
                                                                                                  individual are imputed on the marital community property.
                                                                                              8
                                                                                                          31.   Defendant Cleo Keen supervised and controlled Plaintiff’s work schedules
                                                                                              9
                                                                                             10   or the conditions of Plaintiff’s employment.
ZOLDAN LAW GROUP, PLLC
                         14500 N. Northsig ht Blvd. Suite 133 Scot tsdal e, Arizona 852 60




                                                                                             11           32.   Defendant Cleo Keen reduced Plaintiff’s hours which led to his resignation.
                             Tel & Fax: 480.442.3410 – mzoldan@zol d angroup.com




                                                                                             12
                                                                                                          33.   Plaintiff is further informed, believes, and thereon alleges that each of the
                                                                                             13
                                                                                                  Defendants herein gave consent to, ratified, and authorized the acts of all other Defendants,
                                                                                             14
                                                                                             15   as alleged herein.

                                                                                             16           34.    Defendants, and each of them, are sued in both their individual and corporate
                                                                                             17
                                                                                                  capacities.
                                                                                             18
                                                                                                          35.   Defendants are jointly and severally liable for the injuries and damages
                                                                                             19
                                                                                             20   sustained by Plaintiff.

                                                                                             21           36.   Upon reasonable belief, Plaintiff, in his work for Defendants, was employed
                                                                                             22
                                                                                                  by an enterprise engaged in commerce that had annual gross sales of at least $500,000 in
                                                                                             23
                                                                                                  2019.
                                                                                             24
                                                                                             25           37.   Upon reasonable belief, Plaintiff, in his work for Defendants, was employed

                                                                                             26   by an enterprise engaged in commerce that had annual gross sales of at least $500,000 in
                                                                                             27   2020.
                                                                                             28
                                                                                                          38.   At all relevant times, Plaintiff, in his work for Defendants, was engaged in
                                                                                                     Case 2:21-cv-00320-DLR Document 1 Filed 02/23/21 Page 5 of 9



                                                                                              1   commerce or the production of goods for commerce.
                                                                                              2
                                                                                                        39.    At all relevant times, Plaintiff, in his work for Defendants, was engaged in
                                                                                              3
                                                                                                  interstate commerce.
                                                                                              4
                                                                                              5         40.    Plaintiff, in his work for Defendants, regularly handled goods produced and

                                                                                              6   transported in interstate commerce.
                                                                                              7
                                                                                                        41.    Plaintiff used an application called Service Auto Pilot to check his schedule
                                                                                              8
                                                                                                  and hours.
                                                                                              9
                                                                                             10         42.    Plaintiff is a covered employee under individual coverage.
ZOLDAN LAW GROUP, PLLC
                         14500 N. Northsig ht Blvd. Suite 133 Scot tsdal e, Arizona 852 60




                                                                                             11         43.    Plaintiff is a covered employee under enterprise coverage.
                             Tel & Fax: 480.442.3410 – mzoldan@zol d angroup.com




                                                                                             12
                                                                                                                                 FACTUAL ALLEGATIONS
                                                                                             13
                                                                                                        44.    The entity Defendant is a licensed contracting business.
                                                                                             14
                                                                                             15         45.    In or around April 2019, Plaintiff Corey Vasquez commenced employment

                                                                                             16   with Defendants as a helper.
                                                                                             17
                                                                                                        46.    Plaintiff’s primary job duties included remodeling, dry walling, and pressure
                                                                                             18
                                                                                                  washing.
                                                                                             19
                                                                                             20         47.    Upon hire, Plaintiff was paid at a rate of $14.00 an hour.

                                                                                             21         48.    In or around September 2019, Plaintiff received a raise to $15.50 an hour.
                                                                                             22
                                                                                                        49.    Plaintiff Corey Vasquez routinely worked in excess of 40 hours per week.
                                                                                             23
                                                                                                        50.    Defendants would use two different timecards to clock in, so hours would
                                                                                             24
                                                                                             25   not be calculated above 40 in a given workweek.

                                                                                             26         51.    Plaintiff Corey Vasquez was not provided with the required one and one-half
                                                                                             27   times pay premium as required by the FLSA for all his worked overtime hours.
                                                                                             28
                                                                                                        52.    For example, during the workweek of June 6, 2020, Plaintiff worked
                                                                                                     Case 2:21-cv-00320-DLR Document 1 Filed 02/23/21 Page 6 of 9



                                                                                              1   approximately 47.5 hours.
                                                                                              2
                                                                                                           53.   When Plaintiff worked over 40 hours, he was not paid time and a half, and
                                                                                              3
                                                                                                  instead, was issued a company check to be on a 1099 and was only paid his hourly rate.
                                                                                              4
                                                                                              5            54.   At all relevant times during Plaintiff’s employment, Defendants failed to

                                                                                              6   properly compensate Plaintiff for all his overtime hours.
                                                                                              7
                                                                                                           55.   Defendants were aware that Plaintiff’s working hours routinely exceeded 40
                                                                                              8
                                                                                                  hours.
                                                                                              9
                                                                                             10            56.   Defendants required Plaintiff to work overtime as a condition of his
ZOLDAN LAW GROUP, PLLC
                         14500 N. Northsig ht Blvd. Suite 133 Scot tsdal e, Arizona 852 60




                                                                                             11   employment.
                             Tel & Fax: 480.442.3410 – mzoldan@zol d angroup.com




                                                                                             12
                                                                                                           57.   Defendants wrongfully withheld wages from Plaintiff by failing to pay all
                                                                                             13
                                                                                                  wages due for overtime hours Plaintiff worked.
                                                                                             14
                                                                                             15            58.   Defendants refused and/or failed to properly disclose or apprise Plaintiff of

                                                                                             16   his rights under the FLSA.
                                                                                             17
                                                                                                           59.   Defendants have not kept proper records in violation of 29 C.F.R. § 516.2.
                                                                                             18
                                                                                                           60.   Defendants failed to post and keep posted in a conspicuous place the required
                                                                                             19
                                                                                             20   poster / notice explaining employee rights under the FLSA pursuant to 29 C.F.R. § 516.4.

                                                                                             21            61.   Defendants’ failure and/or refusal to compensate Plaintiff at the rates and
                                                                                             22
                                                                                                  amounts required by the FLSA were willful.
                                                                                             23
                                                                                                                                 COUNT I
                                                                                             24            (FAILURE TO PAY OVERTIME WAGES – FLSA – 29 U.S.C. § 207)
                                                                                             25
                                                                                                           62.   Plaintiff incorporates by reference all of the above allegations as though fully
                                                                                             26
                                                                                                  set forth herein.
                                                                                             27
                                                                                             28            63.   At all relevant times, Plaintiff was employed by Defendants within the

                                                                                                  meaning of the FLSA.
                                                                                                     Case 2:21-cv-00320-DLR Document 1 Filed 02/23/21 Page 7 of 9



                                                                                              1           64.   Plaintiff is an employee entitled to the statutorily mandated overtime wages.
                                                                                              2
                                                                                                          65.   Defendants have intentionally failed and/or refused to pay Plaintiff’s
                                                                                              3
                                                                                                  overtime wages according to the provisions of the FLSA.
                                                                                              4
                                                                                              5           66.   As a direct result of Defendants’ violations of the FLSA, Plaintiff has

                                                                                              6   suffered damages by not receiving compensation in accordance with 29 U.S.C.§ 207.
                                                                                              7
                                                                                                          67.   In addition to the amount of unpaid overtime wages owed to Plaintiff, he is
                                                                                              8
                                                                                                  entitled to recover an additional equal amount as liquidated damages pursuant to 29 U.S.C.
                                                                                              9
                                                                                             10   § 216(b).
ZOLDAN LAW GROUP, PLLC
                         14500 N. Northsig ht Blvd. Suite 133 Scot tsdal e, Arizona 852 60




                                                                                             11           68.   Defendants’ actions in failing to compensate Plaintiff, in violation of the
                             Tel & Fax: 480.442.3410 – mzoldan@zol d angroup.com




                                                                                             12
                                                                                                  FLSA, were willful.
                                                                                             13
                                                                                                          69.   Defendants knew Plaintiff was not being compensated overtime for time
                                                                                             14
                                                                                             15   worked in excess of 40 hours in a given workweek and failed to pay proper overtime wages.

                                                                                             16           70.   Defendants knew their failure to pay overtime wages was a violation of the
                                                                                             17
                                                                                                  FLSA.
                                                                                             18
                                                                                                          71.   Defendants have not made a good faith effort to comply with the FLSA.
                                                                                             19
                                                                                             20           72.   Plaintiff is also entitled to an award of attorneys’ fees, costs, and other

                                                                                             21   statutory damages pursuant to 29 U.S.C. § 216(b).
                                                                                             22
                                                                                             23                       CONCLUSION AND PRAYER FOR RELIEF

                                                                                             24           WHEREFORE, Plaintiff prays:
                                                                                             25
                                                                                                          A.    For the Court to declare and find that the Defendants committed the
                                                                                             26
                                                                                                                following acts:
                                                                                             27
                                                                                             28                 i. violated overtime wage provisions of the FLSA, 29 U.S.C. § 207, by

                                                                                                                   failing to pay overtime;
                                                                                                  Case 2:21-cv-00320-DLR Document 1 Filed 02/23/21 Page 8 of 9



                                                                                              1            ii. willfully violated overtime wage provisions of the FLSA, 29 U.S.C. §
                                                                                              2
                                                                                                               207, by failing to pay overtime;
                                                                                              3
                                                                                                    B.     For the Court to award compensatory damages, including liquidated damages
                                                                                              4
                                                                                              5            pursuant to 29 U.S.C. § 216(b), to be determined at trial;

                                                                                              6     C.     For the Court to award interest on all wage compensation due accruing from
                                                                                              7
                                                                                                           the date such amounts were due under all causes of action set forth herein;
                                                                                              8
                                                                                                    D.     For the Court to award such other monetary, injunctive, equitable, and
                                                                                              9
                                                                                             10            declaratory relief as the Court deems just and proper;
ZOLDAN LAW GROUP, PLLC
                         14500 N. Northsig ht Blvd. Suite 133 Scot tsdal e, Arizona 852 60




                                                                                             11     E.     For the Court to award Plaintiff reasonable attorneys' fees and costs pursuant
                             Tel & Fax: 480.442.3410 – mzoldan@zol d angroup.com




                                                                                             12
                                                                                                           to 29 U.S.C. § 216(b), and all other causes of action set forth herein;
                                                                                             13
                                                                                                     F.    Any other remedies or judgments deemed just and equitable by this Court.
                                                                                             14
                                                                                             15                                   JURY DEMAND

                                                                                             16     Plaintiff hereby demands a trial by jury of all issues so triable.
                                                                                             17
                                                                                                                  RESPECTFULLY SUBMITTED February 23, 2021.
                                                                                             18
                                                                                                                                        ZOLDAN LAW GROUP, PLLC
                                                                                             19
                                                                                             20                                    By: /s/ Jason Barrat
                                                                                                                                        14500 N. Northsight Blvd, Suite 133
                                                                                             21                                         Scottsdale, AZ 85260
                                                                                                                                        Attorneys for Plaintiff
                                                                                             22
                                                                                             23
                                                                                             24
                                                                                             25
                                                                                             26
                                                                                             27
                                                                                             28
                                                                                                     Case 2:21-cv-00320-DLR Document 1 Filed 02/23/21 Page 9 of 9



                                                                                              1                                      VERIFICATION
                                                                                              2
                                                                                                         Plaintiff Corey Vasquez declares under penalty of perjury that he has read the
                                                                                              3
                                                                                                  foregoing Verified Complaint and is familiar with the contents thereof. The matters asserted
                                                                                              4
                                                                                              5   therein are true and based on his personal knowledge, except as to those matters stated upon

                                                                                              6   information and belief, and as to those matters, he believes them to be true.
                                                                                              7
                                                                                              8
                                                                                              9
                                                                                             10                                             _______________________
                                                                                                                                            Corey Vasquez
ZOLDAN LAW GROUP, PLLC
                         14500 N. Northsig ht Blvd. Suite 133 Scot tsdal e, Arizona 852 60




                                                                                             11
                             Tel & Fax: 480.442.3410 – mzoldan@zol d angroup.com




                                                                                             12
                                                                                             13
                                                                                             14
                                                                                             15
                                                                                             16
                                                                                             17
                                                                                             18
                                                                                             19
                                                                                             20
                                                                                             21
                                                                                             22
                                                                                             23
                                                                                             24
                                                                                             25
                                                                                             26
                                                                                             27
                                                                                             28
